PER CURIAM
*810*355Appellant, who is alleged to be a person with an intellectual disability, seeks reversal of a judgment committing her to the custody of the Community Mental Health Development Disabilities Program for a period not to exceed one year. ORS 427.290. Appellant contends that the trial court plainly erred by failing to advise her of all the possible results of the proceedings as required by ORS 427.265(1), including the possibility of conditional release or voluntary treatment. The state concedes that the trial court committed plain error by failing to fully advise appellant under ORS 427.265(1), and that the error in this case warrants reversal. See State v. M. L. L. , 290 Or. App. 456, 457, 414 P.3d 923 (2018) (holding that trial court committed plain error when it failed to advise appellant of all of possible results of civil commitment proceeding, as required by ORS 427.265(1) ).
We agree with and accept the state's concession. Additionally, for the reasons stated in M. L. L. , 290 Or. App. at 457-58, 414 P.3d 923 -"the nature of the proceeding, the relative interests of the parties in the proceeding, the gravity of the violation, and the ends of justice"-we conclude that it is appropriate to exercise our discretion to correct the error in this case.
Reversed.